I have stood
upon this platform on many occasions, and I well
remember every speech I have given here since 1985.
This is perhaps because, first, I cannot conceive of any
loftier rostrum in the world and, secondly, because my
personal political fate has always brought me here at
times of great change. My most recent appearance before
the General Assembly was in 1992, when I was already
Head of State of my country, Georgia. That, too, was a
moment filled with drama — one in which a new,
independent State was going through a painful birth
process.
Today, I am with the Assembly at the end of a
stormy century, one which I would call the century of
freedom. That is not because freedom has become a
universal norm of life — regrettably, that is not yet the
case — but, rather, because the concept of freedom has
assumed pre-eminence on the scale of political values and
also because it was, indeed, in our century that the worst
enemies of freedom and democracy were defeated.
Perhaps the most unanticipated and important of these
events was the demise of the Soviet empire, which
19


brought about the end of the cold war, the bipolar world
and the post-war world order.
The collapse of empires follows a more or less similar
pattern. Initially, centrifugal forces triumph, but later
phantom pains for the lost territories begin to be felt in the
metropolis and attempts are made to recentralize the former
imperial space.
Yet historical experience demonstrates that designs to
restore an empire inevitably remain the unfulfilled dream of
imperial reactionaries. History cannot be turned back.
However, in the arsenal of today’s reactionaries there
remains still one chance to partially, if not completely,
return to past ways — by maintaining spheres of influence
over the territories of the former empire. Here I do not
mean spheres of interest, including strategic interests.
Harmonizing interests in a civilized way is a normal
international practice. The concept of spheres of influence,
however, particularly within the context of globalization,
represents an anachronism.
But let me return to the demise of the cold war and
the bipolar world. As someone who happened to participate
in this process, I think an explanation is in order since
debate on how and why it all happened continues to this
day.
I do not deny that the reasons for the end of the cold
war were many and complex. Yet I want to especially
stress the role of the new thinking, which was conceived
even before perestroika. I am certain that no drawn-out
economic hardships, not even any “Star Wars project”,
would have compelled the socialist camp to democratize
within, or to take radical steps in the international arena to
overcome the confrontation, if instead of Mikhail
Gorbachev and his team, leaders who possessed the old
mentality had remained at the helm of the Soviet ship of
state.
Since I have mentioned Mikhail Gorbachev, I must
send to him, a man who is an outstanding figure of our
time, condolences for the death of his spouse, Raisa
Gorbachev.
The new thinking of that period contained many
elements, but we can generally describe it as a concept
designed to make all spheres of political and public life
more human.
In international relations, this implied, first and
foremost, replacing the class-based ideological approach
with ethically motivated decisions, in line with universal
values. Only due to this new approach were the countries
of the Soviet space and Eastern Europe able to make their
democratic choices with relatively little pain. Without the
new thinking it would have been difficult to conceive of
the withdrawal of Soviet troops from Afghanistan or that
truly epochal event, the fall of the Berlin Wall, the
subsequent reunification of Germany and the liberation of
Eastern Europe.
The old found it difficult to come to terms with the
new. The two could not exist harmoniously together.
Moreover, not everyone accepted the idea of replacing the
class-based approach with the primacy of universal
values. I remember that when I first expressed this
concept to the Soviet diplomatic corps, it spawned
aggressive clashes of opinion and upheaval across the
entire Soviet space.
But has not this always been the case? Historically,
changes of this scale were always preceded by paradigm
shifts in human thinking — that is, new thinking had to
occur first. This was the case in the sixteenth and
seventeenth centuries, when a new world based on
scientific thinking was emerging, and also in the epoch of
the Enlightenment, during which the ideas of equality and
humanism gave birth to the theory and practice of a
democratic state.
In the historical literature and memoirs dedicated to
the end of the cold war, one often finds references to
winners and losers. It is erroneous to frame this most
complex event of global historical significance in such
simplistic terms. For example, how can Russia be
considered to have been “defeated” when it set forth the
example to other peoples by creating its own independent
State? One might ask the same about other States which
belonged to the so-called socialist camp and today are
independent democracies.
Credit for the victory over the cold war equally
belongs to the representatives of the former opposing
camps who had in common the new thinking and a
commitment to the noble idea of saving mankind from a
nuclear nightmare.
If we talk of any loser at all, it was the old, stagnant
thinking which was defeated, and a new common sense
prevailed. Shifts in thinking should occur at every stage
of human development. The end of the cold war is a
highly significant intellectual breakthrough of the
twentieth century.
20


The process of renovation of ideas is perennial.
Stagnation is tantamount to backward motion. At the
threshold of the new millennium, it is necessary that we
once again develop a new thinking — new principles in the
relationship between States and a new approach to common
problems and threats.
Today, nearly a decade after the Iron Curtain was
lifted and the cold war came to an end, one often hears
scepticism expressed about this great liberal democratic
revolution of the twentieth century. “What has changed,
after all?” some ask. Indeed, it is high time that we
thoroughly assessed what has happened and surveyed the
myriad new opportunities that have presented themselves as
a result of this tectonic shift, as well as the far-from-simple
problems that up until now one would hardly ever think
about.
My ancient country, Georgia, is one of those newly
independent States which provide a good platform for
observing both the virtues and shortcomings of the
processes under way in this new, post-bipolar world.
Although the history of Georgian statehood stretches
back more than three millennia, the vicissitudes of history
caused us to have to begin building our nation State from
scratch once again in the last decade of this century. The
beginning proved especially difficult. The utter
incompetence and inexperience of its first post-communist
leadership threw Georgia into conflict and civil war. The
result was complete economic collapse and the loss of even
those token signs of statehood that we had inherited from
the Soviet system. Georgia in fact found itself isolated from
the rest of the world. All this was accompanied by an
unprecedented criminal rampage the eradication of which
took several years.
Georgia began to work its way out of this isolation in
the spring of 1992 when it became a member of the United
Nations, the Organization for Security and Cooperation in
Europe and the Black Sea Economic Cooperation and began
to actively forge diplomatic relations with its neighbours
and more distant nations. In fact, it was during this difficult
period that our country — its people and leadership —
made its choice. Georgia would set forth on the way
towards building a free and democratic society based on a
socially oriented market economy. Despite the serious
barriers that continued to emerge along the way, Georgia
never once departed from the course it set for itself.
The principles and practice of the construction of our
democratic country did not go unnoticed by the
international community. Under new conditions, when the
bipolar confrontation was no more, international
organizations were given the opportunity for their actions
to span the entire globe, to help those States in need and
to assist in their development. The United Nations, the
International Monetary Fund, the World Bank, the
European Bank for Reconstruction and Development, the
European Union and particularly the United States,
Germany and Holland, as well as others, extended their
help to us.
The year 1995 was indeed the turning point in
Georgia’s new era. With it came the adoption of a new
democratic Constitution, as well as the holding of the first
parliamentary and presidential elections. In the same year,
we achieved financial stability and introduced a new
national currency. At the end of that year, for the first
time in Georgia’s democratic development, growth in
gross domestic product was recorded. Very importantly
also, law and order prevailed in the country, and the
rampage of crime was finally curbed.
It was in the same year, however, 1995, that the first
blast thundered. It was a terrorist act targeting Georgia’s
head of State. This barbaric act signalled to the world that
not everyone found Georgia’s progress towards
democracy to their liking, especially if Georgia were to
succeed along the path of her choice.
Recent years have demonstrated that the positive
trends in Georgia have become irreversible. From 1996 to
1997, the annual economic growth was around 11 per
cent, the exchange rate was stable and inflation continued
to decline.
No less significant was the progress made in
building democratic institutions and putting in place and
enforcing the legal framework for a civil society. In this
respect, it is no exaggeration to say that Georgia has
travelled in several short years a distance that often
requires decades. I am happy to say that as Georgia
continues to improve its democratic institutions and
develop its economy we are becoming a partner to others
rather than merely a recipient of international aid. This is
largely made possible through the new function that my
country has been establishing for itself over the past few
years.
For many decades the fuel-rich countries of the
Caspian region and Central Asia were cut off from the
rest of the world by impermeable walls. Now they have
begun to seek alternative routes to deliver their wealth to
21


the world market. The south Caucasus, especially Georgia,
with its outlets to the Black Sea, has a pivotal location on
the route along which cargoes are already being shipped
between east and west and between north and south. Since
April this year, oil has been flowing westward across the
territory of Georgia via the new Baku-Supsa pipeline. In
ancient times, Georgia was part of the great Silk Road. This
function is reviving along with that vast highway that in
ancient times traversed the continents, bridging peoples and
promoting the diffusion of cultures and the exchange of
ideas. I am referring to the great Eurasian space and
relevant transport routes.
International organizations and individual countries
have shown great interest in the idea of a rebirth of the
great Silk Road. The European Union initiated the
TRACECA and INOGATE projects, under which the
construction of the transport infrastructure is funded and
multiple alternative networks of oil and gas pipelines are
being elaborated. The United States Senate recently adopted
the Silk Road strategy support bill, introduced by Senator
Brownbeck, which envisages providing assistance to the
south Caucasus and Central Asian States to strengthen
independence and democratic development, as well as to
build a transport infrastructure that will include multiple oil
and gas pipelines. In addition, the Japanese Government has
developed a strategy for the new Silk Road. China and
other States are also participating in the realization of this
project. The countries of south Caucasus — Azerbaijan,
Armenia and Georgia — signed partnership and cooperation
agreements with the European Union that entered into force
in June of this year. As for Georgia’s progress in building
a democratic society based on the rule of law and respect
for human rights, its accomplishments have been recognized
by the Council of Europe, of which Georgia became a full-
fledged member earlier this year.
As I said earlier, the modest successes we have
enjoyed on the way towards independent development —
that is, our participation in projects of global significance
and our aspiration to integrate with international, regional
and Euro-Atlantic institutions — have irritated and continue
to irritate the reactionary forces that are scattered across the
entire territory of the former Soviet Union, where they pose
a serious threat to democratic regimes in the new States,
including Russia.
The terrorist blast of 1995 was not an isolated
incident. It was followed by other provocations and terrorist
acts, which included another attempt on the President’s life.
Will these attempts to force Georgia’s deviation from its
chosen path continue? We cannot rule this out, since
geopolitical shifts of this scale never proceed smoothly.
The enemies of our country use the entire arsenal at their
disposal, including buying politicians and even votes, in
attempting to bring to power a regime that is more to
their liking.
In the current conditions of globalization and
increased interdependence, no country is immune to the
contagion of economic crisis. Last year independent
Georgia experienced first hand the repercussions of the
negative global economic situation, especially when the
financial crisis erupted in neighbouring Russia, which
continues to play a major part in Georgia’s foreign trade
operations. Today we can claim with reasonable
confidence that Georgia’s young market economy and
banking system passed this test worthily, and international
organizations and friendly countries made major
contributions to our ability to survive.
Unresolved conflicts and our violated territorial
integrity remain Georgia’s most painful problem — in
other words, the very problem which is among the series
of new threats that the international community has
shown itself unprepared to deal with. As a result of the
campaign of genocide and ethnic cleansing conducted by
Abkhaz separatists, with external military support, many
civilians of Georgian and other ethnic extractions have
been killed, and nearly 300,000 people have been
displaced. Despite the aid that our Government, the Office
of the United Nations High Commissioner for Refugees
and other organizations provide, these innocent victims
continue to live in conditions of extreme deprivation.
These severely traumatized people, who have been
subjected to inhuman brutalities, demand protection of
their most inalienable right: the right to live in their own
homes. It is unfortunate that, unlike the confrontation in
the Balkans, the Abkhaz conflict has been given no
exposure on world television screens, and therefore the
international community has little awareness of it. Having
seen with my own eyes the brutalities committed there, I
have no doubt whatsoever that people infected by the
germ of hatred lose their humanity and behave in the
same barbaric manner, be it in Kosovo, Rwanda or
Abkhazia.
It is difficult to believe what has happened. With the
help of foreign regular army units and mercenaries, the
Abkhaz, who originally constituted only 17 per cent of
the population, expelled the majority just because they
were not Abkhaz, but Georgians, Armenians, Jews,
Russians, Greeks or other ethnicities. This was
22


accomplished alongside ethnically motivated summary
executions and mass killings.
The involvement of international entities — the United
Nations, the Organization for Security and Cooperation in
Europe (OSCE), the Russian Federation and the Group of
Friends of the Secretary-General — has so far failed to
produce tangible results. In my opinion, one of the reasons
for the failure of all attempts to resolve this conflict is that
what has really happened in Abkhazia has not yet been
objectively assessed at the level of the highest international
body — the Security Council, which the Charter mandates
to act as the guarantor of security in the world. Is it not all
too obvious that it is impossible to fight evil if one does not
call it by its proper name — that is, if one does not assign
an appropriate legal assessment to what has happened?
The 21 United Nations resolutions on the conflict in
Abkhazia, Georgia, do not provide such an unequivocal
assessment, despite the fact that the final documents of the
OSCE’s Budapest and Lisbon summits qualify the action of
the leaders of the Abkhaz separatists as ethnic cleansing.
Indeed, the sole objective of the separatist leadership,
encouraged by reactionary external forces, was to change
the demography of this autonomous republic. It is hard to
imagine that a regime that has in fact attained its goal can
be convinced through mere request and persuasion to allow
the displaced to return.
I do not want to be misunderstood. We do not thirst
for the blood of our Abkhaz brothers, nor do we seek
vengeance. No, I am sure that in time Georgians and
Abkhaz will dwell together in their historic homeland:
Georgia. But in order to speed up the process of the
Georgian-Abkhaz reconciliation, the tragedy must be given
its fair legal assessment.
It is no surprise that in a century in which the concept
of freedom has acquired such scope, human rights
command special attention. Before Georgia was accepted
into the Council of Europe, rapporteurs scrutinized our
human rights profile, examining how free the media were,
the conditions of prisoners — including the worst
offenders — and many other aspects of human rights. We
are grateful to the Council of Europe and other international
bodies and non-governmental organizations for their
undiminished attention to this critical aspect of life in our
country, and for their unbiased assessments and
recommendations.
Especially against the backdrop of such keen attention
to matters of human rights, I find it hard to understand the
indifference of the international community to the fate of
the 300,000 people currently displaced from Abkhazia and
to the flagrant violation of their basic right to live in their
own homes. The matter is not whether or not help is
being extended to these people. Of course, they would
have been in far more difficult straits had the United
Nations and individual countries not provided relief. But
in terms of human rights the only response proportionate
to their situation would be to assist them in restoring their
inalienable rights — that is, allowing them to return to
their homes and holding those who have violated their
rights responsible, if only by giving an appropriate
assessment of the acts of the perpetrators of ethnic
cleansing. Unfortunately, little has been done to this end.
Although expressing personal feelings is perhaps not
appropriate from this podium, I find it difficult to repress
my emotions when talking of completely innocent people
expelled from their homes by brutal force fuelled by
simple hatred. My heart is heavy. I was involved in the
complex processes that brought an end to the Cold War.
I believed, as did my co-thinkers, that the future world
order, liberated from the confrontations between camps,
would not permit injustice; that under the new conditions,
the United Nations and the Security Council, at the
pinnacle of our world’s hierarchy, would be able to
prevent individual assaults against civilized norms of
existence.
The Assembly can imagine how disillusioned I was
when ethnic purging of the Georgian population occurred,
and, by the way, remaining unpunished within my own
country. I addressed the Security Council twice with a
detailed account and explanation of what happened, but
no substantial progress has yet been made, even in the
formulation of its resolutions. Having experienced this
disappointment, I believe it should have come as no
surprise that I firmly supported the North Atlantic Treaty
Organization (NATO) operation in Kosovo, aimed at
putting an end to ethnic cleansing, since I viewed that
operation as the long-awaited manifestation of a firm
stand against evil. At the same time, however, the action
in Kosovo must not be interpreted by anyone as even
indirect support of aggressive separatism. By no means.
I have always believed that aggressive separatism and
attempts to manipulate evolving democratic orders by use
of force is one of the worst and most dangerous maladies
of modern times.
Since the end of the cold war, during which the
threat of nuclear war hung over our heads like the sword
of Damocles, while local conflicts, despite their true
23


causes, inevitably acquired an ideological tint, political
analysts have made extensive efforts to determine the
nature of the virus causing today’s aggression and the
causes of possible future clashes. The theories are
extremely interesting, and the debates as to how well they
correspond to reality will doubtless continue for years to
come.
On the other hand, from even a brief glance at today’s
conflicts it is clear that virtually all of them are linked to an
erroneous interpretation by ethnic minorities of the principle
of self-determination, and to a likewise erroneous
understanding by titular nations and their central authorities
of minorities’ rights with respect to that principle. In other
words, either aggressive separatism or no less aggressive
violation of the rights of ethnic minorities, and in some
cases both, underlie these conflicts.
During such confrontations, a certain segment of the
population becomes undesirable to a group of political
adventurists. This “foreign body” is then removed through
the policy of “ethnic cleansing” and genocide. Today there
are hundreds of places in the world where some groups of
individuals may come to entertain an ambition towards this
manner of self- determination and apply the well tried —
and, regrettably, in many cases successful — method,
which I would call the method of demographic engineering.
It is not difficult to foresee how chaotic our world can
become and what torment millions of innocent people will
suffer just because they are found to be ethnically
inappropriate, so to speak.
Today, when the epoch of colonial empires has been
relegated to the past, the issue of the integrity of the State
and the self-determination of peoples demands new, clearer
formulations to ensure that each side in a potential conflict
fully realizes the limits of international legitimacy of its
claims. In democratic States, with Governments equally
representing the interests of all its citizens, self-
determination must be regarded as the right to express
oneself in a very broad sense, but only within the
boundaries of a State which, on its part, respects these
rights. There should be no talk of separation by the use of
force and violation of territorial integrity.
Let me also add that the rationale provided by
opposing sides to justify forcible redrawing of borders
always centres around an alleged necessity to restore
historical justice. History, which is hardly an exact science,
is interpreted according to the respective interests of the
sides involved. I believe that new thinking should have a
say with regard to this matter as well. In international
relations, perhaps, one must not overemphasize, or, to be
more precise, blow out of proportion the role of historical
precedence. That was precisely the intent of the Helsinki
Accords, regarding norms for the inviolability of existing
borders.
At the same time, there is nothing more fundamental
to the formation of a national consciousness than the
citizens’ knowledge of their own history. And this
acquires special significance in the present era of vigorous
globalization. The efforts of individual peoples,
particularly small ones, will not be enough to sustain
world diversity.
The contribution of each nation, large or small, to
the development of world civilization and culture is
unique and special. So is that of my small country. The
culture of every nationality is a singular phenomenon.
Although the economy, the environment, the elimination
of poverty, the management of demographic processes
and sustainable development are the main challenges for
us all, the time is also ripe to protect and preserve the
national cultural heritage, which remains an ever present
fountain to enrich and ennoble the human spirit.
The Georgians say “Let us save culture, and culture
will save us”. Universal homogenization, which endangers
the identity of small nations, should be entered in the
register of modern threats. I suggest that we develop a
collective mechanism for their cultural protection.
Developments in recent years have clearly shown
that the existing system of collective responsibility for
global security is still far from perfect. Certainly, since
bipolarity has been overcome we have significantly
improved the prospects for the successful activities of
international organizations, especially the United Nations,
whose decisions were often not enforced because of the
rivalry between the two ideological blocs. Yet they are
not always able to effectively address new perils. Order
cannot be ensured unless negative sanctions are applied,
and this is exactly what the United Nations is avoiding in
every way. Although the United Nations Charter does
provide for fairly strong mechanisms for ensuring
security, such awesome word combinations as Chapter
VII and the Military Staff Committee exist most often
merely on paper. Surely the founders of the United
Nations deserve praise for their wisdom and vision, but
we should not forget that the mechanism they created for
our collective responsibility for the world’s fate was
framed for a different time.
24


It must be admitted that, despite attempts to establish
order in the world, the planet continues to live in a state of
anarchy. On the other hand, the need for a tougher and
more just order becomes increasingly more obvious. Most
of today’s threats go way beyond the scope of the
competence of the nation-State. They are global in nature.
No individual country can cope with them alone. Much as
is the case within individual nations, the international
community primarily needs the unanimity of its subjects in
terms of their commitment to a set of fundamental
principles. This seems to be expressed in many charters and
conventions. In reality, however, it is not the case. The
attitude towards terrorism can be cited as an example.
Despite public statements condemning terrorism, it appears
that many still allow it as an acceptable means for
achieving political and other ends. How else can one
explain that terrorists whose identities are known to all are
not hiding in the woods, but, rather, are able to find shelter
in different States?
Of course, it is true that the world does respond to
some extent to threats as they occur. Individual States and
alliances of States do make serious efforts to fight global
ailments. Sometimes, as has just happened in Kosovo, they
undertake such tasks as a coercion to peace. It is my
position that no one has a moral right to denounce NATO
for that operation, particularly those who, through their
inaction, play into the hands of those who disturb the peace.
Yet this is not precisely what one would call a
demonstration of collective responsibility. In such a case
several democratic and developed — and therefore
powerful — States undertake the stewardship of the rest of
the world. Of course, we can only thank them for this. But
it would be better for all if those who have undertaken
responsibility for the fate of the world carried out their
mission within the framework of a mechanism established
by the international organizations. We have already
proposed to expand the membership of the Security Council
and address the issue of veto rights in order to adapt it to
present-day requirements. In my view, the almost automatic
use of the veto is unacceptable. In the bipolar world this
practice largely cancelled out the possibility of conducting
peace enforcement operations, because in those years any
force represented, to some extent, one pole or the other.
With the end of the cold war, the possibility of using
collective decisions to bring about peace reappeared. The
decision taken against the aggression in Kuwait gave many
the hope that from then on the Security Council would be
bound by shared principles and that an ethical approach
would prevail. There were other encouraging episodes as
well. But in the case of Kosovo, a new cold breeze
seemed to have begun to blow from the Security Council.
Despite its humane motivations, the operation carried out
by NATO — like any ethical action today — also
contained a pragmatic component. Had NATO not
intervened in Kosovo, the influx of refugees would
inevitably have upset the fragile balance in that extremely
important part of Europe. Perhaps a number of States
would have been drawn into the conflict. We might even
have witnessed a big Balkan war.
In today’s world an ethical approach in international
politics is justified from a pragmatic standpoint as well.
It is from a position of morality that we should act if we
want to do good for mankind. Morality should be the
basis of our policy, and it should become the pillar of the
new thinking of the twenty-first century.
We are encouraged by the Secretary-General’s
statement that measures to reform the Security Council
will be taking place shortly and that the reform will
enable us to act in accordance with the norms of
international law when addressing regional conflicts in the
future.
Regardless of the serious threats existing today, it
would not be an overstatement to say that mankind has
never in the course of history had a more singular
opportunity to create a just world order and a more
harmonious community of nations. True, occasionally
confrontational rhetoric can still be heard, but I am
convinced that today’s controversies between East and
West are ghosts of the past, artificially grafted onto the
present. One may argue that this is done mostly to
camouflage the acute internal problems of individual
States. The generation that ended the cold war, the most
dangerous conflict in the history of mankind, without
spilling blood, can find a common language between
continents, States and individual people and, through
civilized dialogue, shorten the route leading to the
resolution of global problems today and in the future.
Now that we have overcome the dividing lines of the
ideological confrontation, we must learn how to erase
other lines that divide the peoples of our world into rich
and poor, educated and uneducated. In this process too, a
new approach and new thinking are critical. Those who
spoke before me have already mentioned that
globalization should not mean only access to markets,
free trade across borders, free movement of capital and
financial interdependence. All this should be paralleled by
the globalization of responsibility for the fate of the
25


planet and the realization that today’s world is too small to
allow for the painless coexistence of affluence and poverty.
We must find ways to alleviate the burden of debt on the
poorest developing States. Otherwise, the perpetual pressure
of a shortage in financial resources will render them unable
to emerge from poverty and, certainly, unequipped to build
a free society.
Assisting them in building free societies is a pragmatic
objective, not merely an ethical cause. In today’s
interdependent world the poverty of States will produce
echoes of terrorism, drugs and crime in others. In order to
be secure, the future world must consist of at least
moderately well-off, free nations that will pursue
transparent and predictable domestic and foreign policies.
I recall appeals made by the leaders of many developed
States at different international forums, including President
Clinton’s reassuring remarks at the annual meeting of the
International Monetary Fund (IMF) and the World Bank,
where he underlined the critical importance of relieving the
debt burden on poor nations.
There are also appeals to the effect that we should
enter the twenty-first century with developing and
economically weak nations freed of the heavy burden of
debt. We could, in fact, think of a 10-year programme
designed to resolve the problem of debts right at the outset
of the twenty-first century. This would be a most fair
decision which, at the threshold of a new century and a
new millennium, would become a kind of beacon guiding
many a nation to a brighter future.
I have said many times that I am generally optimistic
about the future of mankind. This optimism is grounded in
the belief that we are slowly acquiring experience; we can
learn and we can be transformed. The Marshall Plan and
post-war Europe, which have vanquished the chimera of
antagonisms and showed new ways of integration, are good
examples of this.
In 1985, when many from this platform spoke of “star
wars” and the end of humanity, I declared that the new
thinking offered to the world not “star wars”, but a “star
peace”. I thank God that this declaration did not remain
simply a dream, and that mankind is gradually emerging
from the nightmare of nuclear war, both on the ground and
in the sky. This gives me reason to hope that humankind,
equipped with the capacity for constant intellectual renewal,
will live its next century with a single mind which will
make it an epoch of peace and freedom, justice and
universal harmony.




